Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund June 2013 Update July 18, 2013 Supplement dated July 18, 2013 to Prospectus dated April 30, 2013 Class June ROR YTD ROR Net Asset Value Net Asset Value per Unit A -3.1% -5.1% $26.9M B -3.2% -5.4% $273.0M Legacy 1 -2.9% -4.0% $4.1M Legacy 2 -2.9% -4.2% $9.3M Global 1 -2.8% -3.7% $11.1M Global 2 -2.8% -3.9% $21.9M Global 3 -3.0% -4.7% $197.6M ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The U.S. dollar finished June nearly flat, as weakness ahead of the U.S. unemployment report was offset by gains prompted by speculation about a reduction in the U.S. Federal Reserve’s bond-buying program.The Canadian dollar declined due to weak domestic retail sales data and to steep declines in commodities prices.In Asia, the Japanese yen rallied as investors attempted to take profits from the yen’s recent downtrend. Energy:Crude oil markets rallied nearly 5% as U.S. Energy Information Administration reported a larger-than-expected decrease in U.S. inventories.Supply concerns, which stemmed from political and civil unrest in the Middle East, added to gains.Natural gas markets experienced a sharp decline as elevated inventories and mild temperatures in the U.S. weighed on prices. Equities:Global equity markets generally declined in June.The main drivers behind the selloff included concerns surrounding the impact of a shift in U.S. monetary policy, weak Eurozone manufacturing and growth data, and uncertainty surrounding the outlook for the Chinese economy. Fixed Income:U.S. Treasury markets finished sharply weaker, driven lower by concerns surrounding the Federal Reserve’s plans to scale-back bond buying. Grains/Foods:Wheat markets fell sharply due to increased year-over-year acreage in the U.S. and weak export data.Sugar prices fell in response to forecasts global supplies will continue to outpace demand.Cotton prices rallied in excess of 4%, propelled by strong Chinese demand and supply weakness from India. Metals:Gold and silver markets both fell in excess of 12% due to depressed precious metals demand fostered by bullish U.S. economic indicators throughout June.U.S. dollar strength also contributed to weakness in the precious metals markets.Base metals prices predominantly fell, under pressure from weak industrial demand forecasts supported by disappointing Eurozone data and tight credit conditions in China. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended June 30, 2013 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) -$11,857,728 -$7,305,220 Change In Unrealized Income (Loss) -2,564,568 Brokerage Commission -285,825 -1,681,802 Exchange, Clearing Fee and NFA Charges 0 -22,608 Other Trading Costs -454,561 -2,903,314 Change in Accrued Commission Net Trading Income (Loss) -15,123,213 -11,117,589 Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -15,033,524 -10,484,522 Expenses Month to Date Total Year to Date Total Management Fee $0 $0 Incentive Fee -152,267 Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$17,756,147 -$29,673,926 Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance Additions Net Income (Loss) -17,756,147 -29,673,926 Redemptions -13,707,097 -81,928,545 Balance at June 30, 2013 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR – Month to DateROR – Year to Date A -3.12% -5.13% B -3.18% -5.43% Legacy 1 -2.91% -4.05% Legacy 2 -2.93% -4.16% Global 1 -2.83% -3.75% Global 2 -2.85% -3.86% Global 3 -3.01% -4.70% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
